Citation Nr: 9917853	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  98-10 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO assigned 
a 10 percent disability rating for PTSD.  In a March 1998 
rating decision, the RO increased the rating for PTSD from 10 
percent to 50 percent.  The veteran has continued his appeal, 
and he is seeking a rating in excess of 50 percent.  This 
appeal also arises from the RO's action, in the March 1998 
rating decision, denying the veteran's claim for a total 
rating for compensation purposes based on individual 
unemployability.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran is demonstrably unable to obtain or retain 
employment as a result of his PTSD.



CONCLUSION OF LAW

The criteria for a 100 percent disability rating for PTSD are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.2, 
4.7, 4.10, 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a higher disability rating for his 
service-connected PTSD.  He contends that his PTSD is more 
severe than the current 50 percent rating reflects, and that 
his PTSD makes him unable to hold regular employment.  
A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  When a veteran has 
presented a well grounded claim within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty to assist 
the veteran in the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

The Court has established that when a claimant was awarded 
service connection for a disability, and the claimant 
subsequently appealed the RO's initial assignment of the 
rating for those disabilities, the claim is well grounded as 
long as the rating schedule provides for a higher rating and 
the claim remains open.  Shipwash v. Brown, 8 Vet.App. 218 
(1995).  In this case, the veteran appealed the rating 
initially assigned for his PTSD, and the rating schedule 
provides for ratings higher than 50 percent for that 
disorder.  The Board finds, therefore, that the veteran's 
claim for an increased rating is well grounded.  In addition, 
the Board finds that the facts relevant to the veteran's 
claim have been properly developed, such that VA has 
satisfied its statutory obligation to assist the veteran in 
the development of his claim.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1998).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 (1998).  
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10 (1998).  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1998).

The veteran's PTSD is evaluated under 38 C.F.R. Part 4, 
Diagnostic Code 9411.  While his claim for an increased 
rating was pending, revised criteria for rating mental 
disorders, including PTSD, became effective.  See 61 Fed. 
Reg. 52,695 (1996) (codified at 38 C.F.R. Part 4, effective 
November 7, 1996).  The Court has held that when a law or 
regulation changes after a claim has been filed, but before 
the administrative appeal process has been concluded, the 
version most favorable to an appellant applies.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In the present case, 
the Board finds that the regulations in effect prior to 
November 7. 1996 (the former regulations) are more favorable 
to the veteran.  Therefore, the Board will apply the former 
regulations to the veteran's claim for an increased rating.


	(CONTINUED ON NEXT PAGE)

Under the former regulations, the criteria for ratings of 50 
percent or more for PTSD were as follows:

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility, and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.   50 
percent

Ability to establish or maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.   ...............70 
percent

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic, and explosions of aggressive 
energy resulting in profound retreat from 
mature behavior.  Demonstrably unable to 
obtain or retain employment.
   ..................................................100 percent

38 C.F.R. § 4.132 (1996).

The Court has indicated that satisfaction of any one of the 
criteria for a 100 percent rating under Diagnostic Code 9411 
warrants a grant of a 100 percent rating.  Johnson v. Brown, 
7 Vet. App. 95, 99 (1994).

A review of the record reveals that a VA psychiatrist, Dr. 
Huggins, diagnosed the veteran with PTSD based on an 
examination in December 1995.  VA medical records indicate 
that the veteran has received frequent, ongoing outpatient 
treatment for PTSD since 1996.  The veteran has reported that 
he worked for many years after service, including over 27 
years with his most recent employer.  He has reported that he 
sustained a back injury in 1994.  The back injury and 
subsequent back surgeries led to reassignment to lighter work 
duties, and then to retirement in 1996.  The veteran has 
reported that since his employment ceased, he has had more 
time to think about traumatic experiences during his service 
in Vietnam, and his PTSD symptoms have progressively 
worsened.

Treatment and evaluation records dated from 1995 to 1999 
indicated that the veteran showed ongoing and increasing 
symptoms of depression and anxiety.  He had nightmares, 
intrusive thoughts, and insomnia with increasing frequency.  
He had difficulty with distractibility and lack of 
concentration, impairing his ability to carry out tasks.  The 
veteran's second ex-wife wrote that the veteran had changed 
dramatically from 1996 forward, becoming depressed and 
confused.  The Global Assessment of Functioning (GAF) scores 
assigned by mental health professionals who evaluated and 
treated the veteran included scores of 45 in September 1996, 
43 in July 1997, and 38 in May 1998.

In July 1997, Jose R. Vazquez, L.C.S.W., a therapist who saw 
the veteran at a VA facility, wrote that the veteran's PTSD 
symptoms had worsened following his back injury and 
surgeries.  Mr. Vazquez wrote that it was not likely that 
further training or rehabilitation would restore the level of 
functioning enjoyed by the veteran prior to the exacerbation 
of his PTSD symptoms.  In August 1997, VA psychiatrist Vera 
M. L. Prchal, M.D., wrote that in spite of compliance with 
treatment for PTSD, the veteran remained very sensitive to 
even minor stressors and stimulation.  Dr. Prchal stated that 
the veteran had been unable to work for over two years.

In December 1997, the veteran underwent psychological testing 
and evaluation.  A clinical psychologist and a psychological 
assistant reported the conclusion that the veteran was 
extremely anxious and depressed.  The evaluators stated: 

Given his levels of anxiety and 
depression, [the veteran's] ability to 
carry out and remember work instructions 
would be impaired.  He is not likely to 
withstand any pressure.

In February 1998, the United States Social Security 
Administration (SSA) issued a decision that the veteran was 
disabled for purposes of receiving SSA disability benefits.  
The SSA decision noted that the veteran's back disorder 
reduced, but did not eliminate, the veteran's physical 
capacity to perform work.  The SSA adjudicator found, 
however, that the veteran had severe impairment due to major 
depression and PTSD, and that the psychological impairment 
prevented the veteran from performing any sustained work 
activity.

In April 1999, VA Clinical Psychologist David Nash, Ph.D., 
wrote that he and two other mental health professionals 
worked with the veteran in individual and group therapy for 
PTSD.  Dr. Nash noted that the treating psychiatrist, Dr. 
Hurst, had assigned a GAF of 30 for the veteran in October 
1998, and that the GAF of 30 was considered to have continued 
since that time.  Under the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV), a GAF score of 30 
reflects considerable influence of behavior by delusions or 
hallucinations, serious impairment in communication or 
judgment, or inability to function in almost all areas.

The Board notes that the evidence overall presents a picture 
of progressively worsening PTSD.  Mental health professionals 
and Social Security officials have suggested or concluded 
that the veteran's PTSD makes him unable to hold sustained 
employment.  While the veteran has a non-service-connected 
back disability, the Board finds that there is substantial 
evidence that his service-connected PTSD, by itself, makes 
the veteran so impaired that he is unable to work.  The Board 
finds that the evidence reasonably shows that the veteran is 
unable to obtain or retain employment as a result of his 
service-connected PTSD, when considered independently of his 
non-service-connected disability.  Therefore, a 100 percent 
rating under the rating schedule is warranted for the 
veteran's PTSD.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Court has further held that the Board 
must address referral under 38 C.F.R. § 3.321(b)(1) only 
where circumstances are presented which the Director of VA's 
Compensation and Pension service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In light of the Board's decision to grant a 100 percent 
rating for PTSD, no further action is warranted with respect 
to consideration of an extraschedular rating.  In addition, 
the Board decision's to grant a 100 percent rating for PTSD 
renders moot the claim for a total disability rating based on 
individual unemployability.  See 38 C.F.R. § 4.16(a) (1998).


ORDER

A 100 percent disability rating for the veteran's service-
connected PTSD is granted, subject to laws and regulations 
controlling the disbursement of monetary benefits.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

